SUBSCRIPTION AGREEMENT
 
This SUBSCRIPTION AGREEMENT (“Subscription Agreement”) made as of this ____ day
of _______________, 2010, by and among SRKP 25, Inc., a Delaware corporation
(the “Company”), CD Media (Holding) Co., Limited, a company organized in the
British Virgin Islands and upon the Closing Date (as defined below) a
wholly-owned subsidiary of the Company (“CD Media BVI”), Huizhou CD Media
Advertisement Co., Ltd., a company organized in the People’s Republic of China
and a wholly-owned subsidiary of CD Media BVI (“CD Media Huizhou”), and Beijing
CD Media Advertisement Co., Ltd., a company organized in the People’s Republic
of China and controlled by CD Media Huizhou by contractual agreements and
arrangements (“CD Media Beijing” and together with CD Media BVI and CD Media
Huizhou, the “CD Media Entities”), and the undersigned (the “Subscriber”).
 
WHEREAS, the Company, each of the CD Media Entities and Zhang Hailan, an
individual and sole shareholder of CD Media BVI, are parties to a certain Share
Exchange Agreement dated as of March [___], 2010 (the “Exchange Agreement”),
pursuant to which CD Media BVI will become a wholly-owned subsidiary of the
Company and 100% of the outstanding securities of CD Media BVI will be exchanged
for securities in the Company (the “Share Exchange”).  Immediately after the
effective time of the Share Exchange (the “Closing Date”), the Company will
assume the business and operations of CD Media BVI and its subsidiaries.
 
WHEREAS, as a condition to the closing of the Share Exchange, the Company
intends to obtain subscriptions for the purchase and sale, in a private
placement transaction (the “Offering”) pursuant to Regulation D promulgated
under the Securities Act of 1933, as amended (the “Act”), of shares of common
stock (the “Shares”) of the Company, par value $0.0001 per share (“Common
Stock”) on the terms and conditions hereinafter set forth, and the Subscriber
desires to acquire that number of Shares set forth on the signature page hereof.
 
WHEREAS, the Company has entered into a Share and Warrant Cancellation Agreement
dated as of March [__], 2010 with each of its stockholders (the “Share and
Warrant Cancellation Agreement”), pursuant to which each of the Company’s
stockholders has agreed to cancel certain shares and warrants held by them in
connection with the transactions contemplated by the Exchange Agreement.
 
NOW, THEREFORE, for and in consideration of the promises and the mutual
covenants hereinafter set forth, the parties hereto do hereby agree as follows:
 
1.           Subscription Procedure
 
1.1           Subject to the terms and conditions hereinafter set forth, the
Subscriber hereby subscribes for and agrees to purchase from the Company such
number of Shares as is set forth upon the signature page hereof at a price per
Share calculated pursuant to Section 1.2 below (the “Purchase Price”).  The
Company agrees to sell such Shares to the Subscriber for the Purchase Price,
subject to the provisions of Section 1.8 below.
 
1.2           The per Share purchase price for the Shares shall be calculated as
follows:
 
1

--------------------------------------------------------------------------------


 
(a)           It is understood and agreed that further to the Exchange
Agreement, CD Media BVI must have at least US$8,500,000 (Eight Million Five
Hundred Thousand) in net income for the most recently completed fiscal period
(the "Fiscal Period"), such results to have been verified by CD Media BVI's
independent auditors (the "Auditors"), such Auditors verifying to each of SRKP
25 and CD Media BVI that it has reviewed such results consistent with the
requirements of Rule 10-01(d) of Regulation S-X (or any succeeding provision)
(the "Review”). CD Media BVI has previously represented to SRKP 25 that it
projects net income for the Fiscal Period to be US$8,500,000 (Eight Million Five
Hundred Thousand) (the “Projection”);
 
(b)           The per Share purchase price for the Shares equals $1.50
multiplied by a fraction (the "Fraction"), the denominator of which is the
Projection and the numerator of which is the actual net income of CD Media BVI
for the Fiscal Period as determined and verified by the Auditors further to the
Review, provided however that in no event shall the Fraction be greater than 1.
It is understood and agreed that if the Closing Date of the Share Exchange
extends beyond the nine month period ending September 30, 2010 (the "Next Fiscal
Period"), and if SRKP 25 has not opted to terminate the Exchange Agreement
further to its terms, CD Media BVI shall provide SRKP 25 an updated projection
of net income for the Next Fiscal Period (the "Updated Projection") and if after
receipt of the Updated Projection SRKP 25 does not then terminate the Exchange
Agreement further to its terms, the Fraction shall be adjusted so that the
denominator is then the Updated Projection and the numerator is the actual net
income of CD Media BVI for the Updated Fiscal Period as determined and verified
by the Auditors further to the Review, provided again, however, that in no event
shall the Fraction be greater than 1.
 
1.3           The subscription period will begin on March 12, 2010 and will
terminate at 5:00 PM Eastern Standard Time on July 12, 2010, unless extended for
up to an additional 90 days by the Company, CD Media BVI and the Placement Agent
(as defined below) (the “Termination Date”).  The Shares will be offered on a
“best efforts” basis as more particularly set forth in a Confidential Private
Placement Memorandum and any supplements thereto (the “Offering Memorandum”),
which shall supersede in its entirety that Executive Summary dated February 23,
2010, in addition to other offering memoranda.  The Offering will take place
through an initial closing on the Closing Date, and there may be one or more
subsequent closings of the Offering thereafter, with the closing applicable to
this Agreement being referred to as the “Closing.”  The final Offering
Memorandum will be provided to Subscribers in the Offering no later than one (1)
day prior to the applicable Closing.   The consummation of the Offering is
subject to the satisfaction of a number of conditions to be further described in
the Offering Memorandum, one or more of which conditions may not occur.
 
1.4           Placement of Shares will be made by WestPark Capital, Inc. (the
“Placement Agent”), which will receive certain compensation therefore as will be
more fully described in the Offering Memorandum.
 
1.5           The Purchase Price will be placed in escrow pursuant to an escrow
agreement (the “Escrow Agreement”) by and among the Placement Agent, the Company
and Wells Fargo, National Association, as escrow agent (the “Escrow Agent”), and
such escrowed funds shall be transmitted and maintained in compliance with SEC
Rule 15c2-4, as promulgated under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), as applicable, and shall be paid over to the
Company at the Closing.
 
2

--------------------------------------------------------------------------------


 
1.6           The certificates for the Common Stock bearing the name of the
Subscriber will be delivered by the Company no later than thirty (30) days
following the final Closing of the Offering.  The Subscriber hereby authorizes
and directs the Company to deliver the securities to be issued to such
Subscriber pursuant to this Subscription Agreement to the residential or
business address indicated in the Investor Questionnaire, as attached.
 
1.7           The Purchase Price for the Shares purchased hereunder shall be
paid by wire transfer to the Escrow Agent pursuant to the following
instructions:
 
Wells Fargo Bank, N.A.
ABA # 121000248
BNF: Corporate Trust Clearing
A/C# 0001038377
FFC: Esc A/C #: 82335900 SRKP 25/ Westpark Capital Subscription
Attn: Nelia Lopez (213) 614-3352


Or by check:
 
Payable to:
Memo:
Mailed to:
“Wells Fargo Bank, N.A.”
“A/C # 82335900 SRKP 25/ WestPark Capital”
1900 Ave. of the Stars, Suite 310
Los Angeles, CA 90067
Attn: Ann Pan (310) 843-9300

 
1.8           The Company and/or CD Media BVI may, in their sole discretion,
reject any subscription, in whole or in part, or terminate or withdraw the
Offering in its entirety at any time prior to a closing in relation
thereto.  Neither the Company nor the Placement Agent shall be required to
allocate among investors on a pro rata basis in the event of an
over-subscription.
 
2.           Representations and Covenants of Subscriber
 
2.1           The Subscriber recognizes that the purchase of Shares involves a
high degree of risk in that (i) the Company will need additional capital to
operate its business but has no assurance of additional necessary capital; (ii)
an investment in the Company is highly speculative and only investors who can
afford the loss of their entire investment should consider investing in the
Company and the Shares; (iii) an investor may not be able to liquidate his, her
or its investment; (iv) transferability of the securities comprising the Shares
is extremely limited; (v) an investor could sustain the loss of his, her or its
entire investment; and (vi) the Company is and will be subject to numerous other
risks and uncertainties, including without limitation, significant and material
risks relating to the Company’s business and the business and operations of the
CD Media Entities, and the industries, markets and geographic regions in which
the Company will compete, as well as risks associated with the Offering, the
Share Exchange and the other transactions contemplated herein, in the Offering
Memorandum and in the Exchange Agreement, all as more fully set forth herein and
in the Offering Memorandum.  For the avoidance of doubt, all references to the
Company in this Section 2.1 include the Company’s business and operations after
it acquires the business and operations of the CD Media Entities through the
Share Exchange.
 
3

--------------------------------------------------------------------------------


 
2.2           The Subscriber represents that he, she or it is an “accredited
investor” as such term is defined in Rule 501 of Regulation D promulgated under
the Act, as indicated by his, her or its responses to the Investor
Questionnaire, the form of which is attached hereto as Exhibit A, and that he,
she or it is able to bear the economic risk of an investment in the Shares.  The
Subscriber must complete the applicable Investor Questionnaire to enable the
Company and CD Media BVI to assess the Subscriber’s eligibility for the
Offering.
 
2.3           The Subscriber acknowledges that he, she or it has prior
investment experience, including without limitation, investment in non-listed
and non-registered securities, or he, she or it has employed the services of an
investment advisor, attorney or accountant to read all of the documents
furnished or made available by the Company or CD Media BVI both to him, her or
it and to all other prospective investors in the Shares and to evaluate the
merits and risks of such an investment on his, her or its behalf, and that he,
she or it recognizes the highly speculative nature of this investment.
 
2.4           The Subscriber acknowledges receipt and careful review of the
Offering Memorandum, this Subscription Agreement, and the attachments hereto and
thereto (collectively, the “Offering Documents”) and hereby represents that he,
she or it has been furnished or given access by the Company or the CD Media
Entities during the course of this Offering with or to all information regarding
the Company and the CD Media Entities and their respective financial conditions
and results of operations which he, she or it had requested or desired to know;
that all documents which could be reasonably provided have been made available
for his, her or its inspection and review; that he, she or it has been afforded
the opportunity to ask questions of and receive answers from duly authorized
representatives of the Company and the CD Media Entities concerning the terms
and conditions of the Offering, and any additional information which he, she or
it had requested.  The Subscriber further represents and acknowledges that the
Subscriber has not seen or received any advertisement or general solicitation
with respect to the sale of any of the securities of the Company, including,
without limitation, the Shares.
 
2.5           The Subscriber acknowledges that this Offering of Shares may
involve tax consequences, and that the contents of the Offering Documents do not
contain tax advice or information.  The Subscriber acknowledges that he, she or
it must retain his, her or its own professional advisors to evaluate the tax and
other consequences of an investment in the Shares.
 
2.6           The Subscriber acknowledges that this Offering of Shares has not
been reviewed or approved by the United States Securities and Exchange
Commission (“SEC”) because the Offering is intended to be a nonpublic offering
pursuant to Section 4(2) of the Act.  The Subscriber represents that the Shares
are being purchased for his, her or its own account, for investment and not for
distribution or resale to others.  The Subscriber agrees that he, she or it will
not sell or otherwise transfer any of the securities comprising the Shares
unless they are registered under the Act or unless an exemption from such
registration is available and, upon the Company’s request, the Company receives
an opinion of counsel reasonably satisfactory to the Company confirming that an
exemption from such registration is available for such sale or transfer.
 
2.7           The Subscriber understands that the Shares have not been
registered under the Act by reason of a claimed exemption under the provisions
of the Act which depends, in part, upon his investment intention.  The
Subscriber realizes that, in the view of the SEC, a purchase now with the
intention to distribute would represent a purchase with an intention
inconsistent with his or her representation to the Company, and the SEC might
regard such a distribution as a deferred sale to which such exemption is not
available.
 
4

--------------------------------------------------------------------------------


 
2.8           The Subscriber understands that Rule 144 (the “Rule”) promulgated
under the Act requires, among other conditions, no earlier than twelve months
after the Form 10 information of CD Media BVI is filed with the SEC, in addition
to a six month holding period prior to the resale (in limited amounts) of
securities acquired in a non-public offering, such as the Offering, without
having to satisfy the registration requirements under the Act.  Except as
specifically set forth in Section 4.1, the Subscriber understands that the
Company makes no representation or warranty regarding its fulfillment in the
future of any reporting requirements under the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), or its dissemination to the public of any
current financial or other information concerning the Company, as is required by
Rule 144 as one of the conditions of its availability.  The Subscriber consents
that the Company may, if it desires, permit the transfer of the Shares out of
his, her or its name only when his, her or its request for transfer is
accompanied by an opinion of counsel reasonably satisfactory to the Company that
neither the sale nor the proposed transfer results in a violation of the Act,
any applicable state “blue sky” laws or any applicable securities laws of any
other country, province or jurisdiction (collectively, “Securities Laws”).  The
Subscriber agrees to hold the Company, the CD Media Entities and their
respective directors, officers and controlling persons and their respective
heirs, representatives, successors and assigns harmless and to indemnify them
against all liabilities, costs and expenses incurred by them as a result of any
misrepresentation made by him, her or it contained herein or in the Investor
Questionnaire or any sale or distribution by the undersigned Subscriber in
violation of any Securities Laws.
 
2.9           The Subscriber consents to the placement of one or more legends on
any certificate or other document evidencing his, her or its Shares and the
Common Stock included in the Shares stating that they have not been registered
under the Act and are subject to the terms of this Subscription Agreement,
including the lock up restriction set forth in Section 4.10, and setting forth
or referring to the restrictions on the transferability and sale thereof.
 
2.10           The Subscriber understands that the Company and CD Media BVI will
review this Subscription Agreement and the Investor Questionnaire and, if the
Subscriber is a natural person, the Company and CD Media BVI are hereby given
authority by the undersigned to call his, her or its bank or place of
employment.  The Subscriber further authorizes the Company and CD Media BVI to
review the financial standing of the Subscriber; and the Subscriber agrees that
the Company and CD Media BVI reserve the unrestricted right to reject or limit
any subscription and to close the offer at any time.
 
2.11           The Subscriber hereby represents that the address of Subscriber
furnished by his, her or it at the end of this Subscription Agreement and in the
Investor Questionnaire is the undersigned’s principal residence if he or she is
an individual or its principal business address if it is a corporation or other
entity.
 
2.12           The Subscriber acknowledges that if the Subscriber is a
Registered Representative of a Financial Industry Regulatory Authority (“FINRA”)
member firm, he, she or it must give such firm the notice required by the FINRA
Conduct Rules, or any applicable successor rules of the FINRA, receipt of which
must be acknowledged by such firm on the signature page hereof.  The Subscriber
shall also notify the Company if the Subscriber or any affiliate of Subscriber
is a registered broker-dealer with the SEC, in which case the Subscriber
represents that the Subscriber is purchasing the Shares in the ordinary course
of business and, at the time of purchase of the Shares, has no agreements or
understandings, directly or indirectly, with any person to distribute the Shares
or any portion thereof.
 
5

--------------------------------------------------------------------------------


 
2.13           The Subscriber hereby represents that, except as set forth in the
Offering Documents, no representations or warranties have been made to the
Subscriber by either the Company or any of the CD Media Entities or their
agents, employees or affiliates and in entering into this transaction, the
Subscriber is not relying on any information, other than that contained in the
Offering Documents and the results of independent investigation by the
Subscriber.
 
2.14           The Subscriber agrees that he or she will purchase securities in
the Offering only if his or her intent at such time is to make such purchase for
investment purposes and not with a view toward resale.
 
2.15           If the undersigned Subscriber is a partnership, corporation,
trust or other entity, such partnership, corporation, trust or other entity
further represents and warrants that:  (i) it was not formed for the purpose of
investing in the Company; (ii) it is authorized and otherwise duly qualified to
purchase and hold the Shares; and (iii) that this Subscription Agreement has
been duly and validly authorized, executed and delivered and constitutes the
legal, binding and enforceable obligation of the undersigned.
 
2.16           If the Subscriber is not a United States person, such Subscriber
hereby represents that it has satisfied itself as to the full observance of the
laws of its jurisdiction in connection with any invitation to subscribe for the
Shares or any use of this Subscription Agreement, including (i) the legal
requirements within its jurisdiction for the purchase of the Shares, (ii) any
foreign exchange restrictions applicable to such purchase, (iii) any
governmental or other consents that may need to be obtained, and (iv) the income
tax and other tax consequences, if any, that may be relevant to the purchase,
holding, redemption, sale or transfer of the Shares.  Such Subscriber’s
subscription and payment for, and his or her continued beneficial ownership of
the Shares, will not violate any applicable securities or other laws of the
Subscriber’s jurisdiction.
 
2.17           The undersigned hereby covenants and agrees that neither it nor
any of its affiliates has or will have an open position (e.g., short sale) in
the Common Stock prior to the Registration Statement (as defined below) being
declared effective by the SEC with the intent of covering such open position
with Common Stock being registered in the Registration Statement.  The
undersigned hereby acknowledges and understands that the SEC has taken the
position that such an open position would constitute a violation of Section 5 of
the Act.
 
2.18           The Subscriber acknowledges that (i) the Offering Memorandum
contains material, non-public information concerning the Company within the
meaning of Regulation FD promulgated by the SEC, and (ii) the Subscriber is
obtaining such material, non-public information solely for the purpose of
considering whether to purchase the Shares pursuant to a private placement that
is exempt from registration under the Act.  In accordance with Regulation FD and
other applicable provisions of the Securities Laws, the Subscriber agrees to
keep such information confidential and not to disclose it to any other person or
entity except the Subscriber’s legal counsel, other advisors and other
representatives who have agreed (i) to keep such information confidential, (ii)
to use such information only for the purpose set forth above, and (iii) to
comply with applicable securities laws with respect to such information.  In
addition, the Subscriber further acknowledges that the Subscriber and such legal
counsel, other advisors and other representatives are prohibited from trading in
the Company’s securities while in possession of material, non-public information
and agrees to refrain from purchasing or selling securities of the Company until
such material, non-public information has been publicly disseminated by the
Company.  The Subscriber agrees to indemnify and hold harmless the Company, the
CD Media Entities and their respective officers, directors, employees and
affiliates and each other person, if any, who controls any of the foregoing,
against any loss, liability, claim, damage and expense whatsoever (including,
but not limited to, any and all expenses whatsoever reasonably incurred in
investigating, preparing or defending against any litigation commenced or
threatened or any claim whatsoever) arising out of or based upon any false
representation or warranty by the Subscriber, or the Subscriber’s breach of, or
failure to comply with, any covenant or agreement made by the Subscriber herein
or in any other document furnished by the Subscriber to the Company, the CD
Media Entities or their respective officers, directors, employees or affiliates
or each other person, if any, who controls any of the foregoing in connection
with this transaction.
 
6

--------------------------------------------------------------------------------


 
2.19           The Subscriber understands and acknowledges that (i) the Shares
are being offered and sold to Subscriber without registration under the Act in a
private placement that is exempt from the registration provisions of the Act
under Section 4(2) of the Act and (ii) the availability of such exemption
depends in part on, and that the Company will rely upon the accuracy and
truthfulness of, the foregoing representations, and such Subscriber hereby
consents to such reliance.
 
2.20           The Subscriber understands and acknowledges that he, she or it
will at all times be in compliance with any and all state and federal securities
and other laws, statutes and regulations regarding his, her or its ownership
and/or any sale, transfer or hypothecation of the Shares or shares of the
Company’s Common Stock including but not limited to those rules and regulations
promulgated by the SEC, FINRA and any exchange on which the Company’s Common
Stock is listed, and those of federal and state governments and other agencies
such as improper short selling of the Company’s Common Stock and failure to
properly file all documents required by the SEC or otherwise.
 
3.           Representations by the Company and the CD Media Entities
 
Except as set forth in the reports filed by the Company pursuant to the
Securities Exchange Act of 1934, as amended (the “SEC Reports”), each of the
Company and, as applicable, the CD Media Entities severally represent and
warrant to the Subscriber that:
 
3.1           Organization and Authority.  The Company and each of the CD Media
Entities, and each of their respective subsidiaries, (i) is a corporation or
company validly existing and in good standing under the laws of the jurisdiction
of its incorporation and formation, as applicable, (ii) has all requisite
corporate power or company power, as applicable, and authority to own, lease and
operate its properties and to carry on its business as presently conducted, and
(iii) has all requisite corporate power or company power, as applicable, and
authority to execute, deliver and perform their obligations under this
Subscription Agreement and the Offering Documents being executed and delivered
by it in connection herewith, and to consummate the transactions contemplated
hereby and thereby.
 
7

--------------------------------------------------------------------------------


 
3.2           Qualifications.  Each of the Company and the CD Media Entities,
and each of their respective subsidiaries, is duly qualified to do business as a
foreign corporation or foreign company, as applicable, and is in good standing
in all jurisdictions where such qualification is necessary and where failure so
to qualify could have a material adverse effect on the business, properties,
operations, condition (financial or other), results of operations or prospects
of the Company and its subsidiaries (after the effective time of the Share
Exchange), taken as a whole.
 
3.3           Capitalization of the Company.  Immediately after the effective
time of the Share Exchange (but before any Closing of this Offering), the
authorized capital stock of the Company will consist of 100,000,000 shares of
Common Stock, $0.0001 par value per share and 10,000,000 shares of “blank check”
Preferred Stock, par value $0.0001 per share.  Of the authorized capital stock
of the Company, immediately after the effective time of the Share Exchange and
including the Shares of Common Stock issued in the Offering, assuming it is
fully subscribed at such effective time, and assuming the cancellation of the
Maximum Cancelled Shares and the Maximum Cancelled Warrants pursuant to the
Share and Warrant Cancellation Agreement at the effective time (as such terms
are defined in the Share and Warrant Cancellation Agreement), there will be
outstanding 24,233,333 shares of Common Stock and 766,667 warrants to purchase
shares of Common Stock, and no options to purchase shares of Common
Stock.  Except as disclosed in the SEC Reports or the Offering Documents, there
are no additional outstanding options, warrants, script rights to subscribe to,
calls or commitments of any character whatsoever relating to, or securities,
rights or obligations convertible into or exchangeable for, or giving any person
any right to subscribe for or acquire from the Company, any shares of Common
Stock, or contracts, commitments, understandings or arrangements by which the
Company or any subsidiary is or may become bound to issue additional shares of
Common Stock, or securities or rights convertible or exchangeable into shares of
Common Stock.  Except as described in the Offering Documents, the issuance and
sale of the Shares will not obligate the Company to issue shares of Common Stock
or other securities to any person (other than the Subscribers) and will not
result in a right of any holder of Company securities to adjust the exercise,
conversion, exchange or reset price under such securities.  The shares of the
Company’s capital stock outstanding immediately after the effective time of the
Share Exchange (but before the closing of the Offering) are or will be duly
authorized and validly issued and are or will be fully paid and
nonassessable.  None of the outstanding shares of Common Stock or options,
warrants, or rights or other securities entitling the holders to acquire Common
Stock has been issued in violation of the preemptive rights of any security
holder of the Company.  No holder of any of the Company’s securities has any
rights, “demand,” “piggy-back” or otherwise, to have such securities registered
by reason of the intention to file, filing or effectiveness of the Registration
Statement (as defined below), except as contemplated by the Exchange Agreement.
The Shares to be issued to the Subscriber have been duly authorized, and when
issued and paid for in accordance with this Subscription Agreement, the Common
Stock will be duly and validly issued, fully paid and non-assessable will be
duly and validly issued, fully paid and non-assessable.
 
3.4           Authorization.  The Offering Documents have been duly and validly
authorized by the Company and the CD Media Entities.  This Subscription
Agreement, assuming due execution and delivery by the Subscriber, when the
Subscription Agreement is executed and delivered by the Company, will be, valid
and binding obligations of the Company, enforceable in accordance with their
respective terms, except as the enforceability hereof and thereof may be limited
by bankruptcy, insolvency, reorganization, moratorium or other similar laws now
or hereafter in effect relating to or affecting creditors’ rights generally and
general principles of equity, regardless of whether enforcement is considered in
a proceeding in equity or at law.
 
8

--------------------------------------------------------------------------------


 
3.5           Non-Contravention.  The execution and delivery of the Offering
Documents by the Company and the CD Media Entities, the issuance of the Shares
as contemplated by the Offering Documents and the completion by the Company and
the CD Media Entities of the other transactions contemplated by the Offering
Documents do not and will not, with or without the giving of notice or the lapse
of time, or both, (i) result in any violation of any provision of the articles
of incorporation or by-laws or similar instruments of the Company or the CD
Media Entities or their respective subsidiaries, (ii) conflict with or result in
a breach by the Company or the CD Media Entities or their respective
subsidiaries of any of the terms or provisions of, or constitute a default
under, or result in the modification of, or result in the creation or imposition
of any lien, security interest, charge or encumbrance upon any of the properties
or assets of the Company or the CD Media Entities or their respective
subsidiaries, pursuant to any agreements, instruments or documents filed as
exhibits to the SEC Reports or any indenture, mortgage, deed of trust or other
agreement or instrument to which any of the CD Media Entities or any of their
subsidiaries is a party or by which the CD Media Entities or any of their
subsidiaries or any of their properties or assets are bound or affected, in any
such case which would have a material adverse effect on the business,
properties, operations, condition (financial or other), results of operations or
prospects of the Company and the CD Media Entities and their respective
subsidiaries, taken as a whole, or the validity or enforceability of, or the
ability of the Company or the CD Media Entities to perform their obligations
under the Offering Documents, (iii) violate or contravene any applicable law,
rule or regulation or any applicable decree, judgment or order of any court,
United States federal or state regulatory body, administrative agency or other
governmental body having jurisdiction over the CD Media Entities or any of their
subsidiaries or any of their respective properties or assets that would have a
material adverse effect on the business, properties, operations, condition
(financial or other), results of operations or prospects of the Company and its
subsidiaries (after the effective time of the Share Exchange), taken as a whole,
or the validity or enforceability of, or the ability of the Company or the CD
Media Entities to perform their obligations under the Offering Documents, or
(iv) have any material adverse effect on any permit, certification,
registration, approval, consent, license or franchise necessary for the Company
or its subsidiaries (after the effective time of the Share Exchange) to own or
lease and operate any of its properties and to conduct any of its business or
the ability of the Company or its subsidiaries to make use thereof.
 
3.6           Information Provided.   The Company hereby represents and warrants
to the Subscriber that the information set forth in the Offering Memorandum, the
SEC Reports as provided by the Company (or the Company’s authorized
representatives) to the Subscriber in connection with the transactions
contemplated by this Subscription Agreement, does not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they are made, not misleading, it being understood that for purposes of
this Section 3.6, any statement contained in such information shall be deemed to
be modified or superseded for purposes of this Section 3.6 to the extent that a
statement in any document included in such information which was prepared and
furnished to the Subscriber on a later date or filed with the SEC on a later
date modifies or replaces such statement, whether or not such later prepared and
furnished or filed statement so states.  Each of the CD Media Entities hereby
represents and warrants to the Subscriber that the information set forth in the
Offering Memorandum and Offering Documents provided by the CD Media Entities (or
their authorized representatives) to the Subscriber in connection with the
transactions contemplated by this Subscription Agreement, does not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they are made, not misleading.
 
9

--------------------------------------------------------------------------------


 
3.7           Absence of Certain Proceedings.  Except as disclosed in the SEC
Reports, neither the Company nor any of the CD Media Entities is aware of any
action, suit, proceeding, inquiry or investigation before or by any court,
public board or body, or governmental agency pending or threatened against or
affecting the Company or any of the CD Media Entities or any of their respective
subsidiaries, in any such case wherein an unfavorable decision, ruling or
finding would have a material adverse effect on the business, properties,
operations, condition (financial or other), results of operations or prospects
of the Company or the CD Media Entities, or the transactions contemplated by the
Offering Documents or which could adversely affect the validity or
enforceability of, or the authority or ability of the Company or the CD Media
Entities to perform their obligations under, the Offering Documents; and to the
Company’s and each of the CD Media Entities’ knowledge there is not pending or
contemplated any, and there has been no, investigation by the SEC involving the
Company or the CD Media Entities or any of their current or former directors or
officers.
 
3.8           Compliance with Law.  Neither the Company nor the CD Media
Entities nor any of their respective subsidiaries is in violation of or has any
liability under any statute, law, rule, regulation, ordinance, decision or order
of any governmental agency or body or any court, domestic or foreign, except
where such violation or liability would not individually or in the aggregate
have a material adverse effect on the business, properties, operations,
condition (financial or other), results of operations or prospects of the
Company and its subsidiaries (after the effective time of the Share Exchange),
taken as a whole; and to the knowledge of the Company and the CD Media Entities
there is no pending investigation that would reasonably be expected to lead to
such a claim.
 
3.9           Tax Matters.  The Company, the CD Media Entities and each of their
respective subsidiaries has filed all federal, state and local income and
franchise tax returns required to be filed and has paid all taxes shown by such
returns to be due, and no tax deficiency has been determined adversely to the
Company or the CD Media Entities or any of their respective subsidiaries which
has had (nor does the Company or the CD Media Entities or any of their
respective subsidiaries have any knowledge of any tax deficiency which, if
determined adversely to the Company or the CD Media Entities or any of their
respective subsidiaries, might have) a material adverse effect on the business,
properties, operations, condition (financial or other), results of operations,
or prospects of the Company or any of its subsidiaries (after the effective time
of the Share Exchange), taken as a whole.
 
4.           Registration Rights
 
4.1           Registration Requirement.  Subject to the terms and limitations
hereof, the Company shall file a registration statement on Form S-1 or other
appropriate registration document under the Act (the “Registration Statement”)
for resale of the Shares and all shares held by the stockholders of the Company
immediately prior to the Closing Date except those shares held by affiliates of
WestPark Capital, Inc. (the “Registrable Securities”) and shall use its
reasonable best efforts to maintain the Registration Statement effective for a
period of twelve (12) months at the Company’s expense (the “Effectiveness
Period”).  The Company shall file such Registration Statement no later than
thirty (30) days after the final Closing of the Offering (the “Registration
Filing Date”), and shall use reasonable best efforts to cause such Registration
Statement to become effective within one hundred and fifty (150) days after the
Registration Filing Date, or one hundred eighty (180) days after the
Registration Filing Date if the Registration Statement is subject to a full
review by the SEC.
 
10

--------------------------------------------------------------------------------


 
4.2           Limitation to Registration Requirement.  Notwithstanding the
foregoing, the Company shall not be obligated to effect any registration of the
Registrable Securities or take any other action pursuant to this Section 4: (i)
in any particular jurisdiction in which the Company would be required to execute
a general consent to service of process in effecting such registration,
qualification or compliance unless the Company is already subject to service in
such jurisdiction and except as may be required by the Act, or (ii) during any
period in which the Company suspends the rights of a subscriber after giving the
Subscriber written notification of a Potential Material Event (defined below)
pursuant to Section 4.6 hereof.
 
4.3           Expenses of Registration.  Except as otherwise expressly set
forth, the Company shall bear all expenses incurred by the Company in compliance
with the registration obligation of the Company, including, without limitation,
all registration and filing fees, printing expenses, fees and disbursements of
counsel for the Company incurred in connection with any registration,
qualification or compliance pursuant to this Subscription Agreement and all
underwriting discounts, selling commissions and expense allowances applicable to
the sale of any securities by the Company for its own account in any
registration.  All underwriting discounts, selling commissions and expense
allowances applicable to the sale by Subscriber of Registrable Securities and
all fees and disbursements of counsel for the Subscriber shall be borne by the
Subscriber.
 
4.4           Indemnification.
 
(a)           To the extent permitted by law the Company will indemnify each
Subscriber, each of its officers, directors, agents, employees and partners, and
each person controlling such Subscriber, with respect to each registration,
qualification or compliance effected pursuant to this Agreement, and each
underwriter, if any, and each person who controls any underwriter, and their
respective counsel against all claims, losses, damages and liabilities (or
actions, proceedings or settlements in respect thereof) arising out of or based
on (i) any untrue statement (or alleged untrue statement) of a material fact
contained in any prospectus, offering circular or other document prepared by the
Company (including any related registration statement, notification or the like)
incident to any such registration, qualification or compliance, or (ii) any
omission (or alleged omission) to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, or
any violation by the Company of the Act or any rule or regulation thereunder
applicable to the Company and relating to action or inaction required of the
Company in connection with any such registration, qualification or compliance,
and subject to the provisions of Section 4.4(c) below, will reimburse each such
Subscriber, each of its officers, directors, agents, employees and partners, and
each person controlling such Subscriber, each such underwriter and each person
who controls any such underwriter, for any legal and any other expenses as they
are reasonably incurred in connection with investigating and defending any such
claim, loss, damage, liability or action, provided that the Company will not be
liable in any such case to the extent that any such claim, loss, damage,
liability or expense arises out of or is based on any untrue statement (or
alleged untrue statement) or omission (or alleged omissions) based upon written
information furnished to the Company by (or on behalf of) such Subscriber or
underwriter, or if the person asserting any such loss, claim, damage or
liability (or action or proceeding in respect thereof did not receive a copy of
an amended preliminary prospectus or the final prospectus (or the final
prospectus as amended and supplemented) at or before the written confirmation of
the sale of such Registrable Securities to such person because of the failure of
the Subscriber or underwriter to so provide such amended preliminary or final
prospectus (or the final prospectus as amended and supplemented); provided,
however, that the indemnity agreement contained in this subsection shall not
apply to amounts paid in settlement of any such loss, claim, damage, liability
or action if such settlement is effected without the consent of the Company
(which consent shall not be unreasonably withheld), nor shall the Company be
liable in any such case for any such loss, claim, damage, liability or action to
the extent that it arises out of or is based upon a violation which occurs in
reliance upon and in conformity with written information furnished expressly for
use in connection with such registration by the Subscriber, any such partner,
officer, director, employee, agent or controlling person of such Subscriber, or
any such underwriter or any person who controls any such underwriter; provided,
however, that the obligations of the Company hereunder shall be limited to an
amount equal to the portion of net proceeds represented by the Registrable
Securities pursuant to this Subscription Agreement.
 
11

--------------------------------------------------------------------------------


 
(b)           To the extent permitted by law, each Subscriber whose Registrable
Securities are included in any registration, qualification or compliance
effected pursuant to this Subscription Agreement will indemnify the Company, and
its directors, officers, agents, employees and each underwriter, if any, of the
Company’s securities covered by such a registration statement, each person who
controls the Company or such underwriter within the meaning of the Act and the
rules and regulations thereunder, each other such Subscriber and each of their
officers, directors, partners, agents and  employees, and each person
controlling such Subscriber, and their respective counsel against all claims,
losses, damages and liabilities (or actions in respect thereof) arising out of
or based on any untrue statement (or alleged untrue statement) of a material
fact contained in any such registration statement, prospectus, offering circular
or other document, or any omission (or alleged omission) to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, and will reimburse the Company and such Subscribers,
directors, officers, partners, persons, underwriters or control persons for any
legal or any other expenses as they are reasonably incurred in connection with
investigating or defending any such claim, loss, damage, liability or action, in
each case to the extent, but only to the extent, that such untrue statement (or
alleged untrue statement) or omission (or alleged omission) is made in such
registration statement, prospectus, offering circular or other document in
reliance upon and in conformity with written information furnished to the
Company by such Subscriber; provided, however, that the obligations of any
Subscriber hereunder shall be limited to an amount equal to the net proceeds to
such Subscriber from Registrable Securities sold under such registration
statement, prospectus, offering circular or other document as contemplated
herein; provided, further, that the indemnity agreement contained in this
subsection shall not apply to amounts paid in settlement of any such loss,
claim, damage, liability or action if such settlement is effected without the
consent of the Subscriber, which consent shall not be unreasonably withheld or
delayed.
 
(c)           Each party entitled to indemnification under this Section (the
“Indemnified Party”) shall give notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, and shall
permit the Indemnifying Party to assume the defense of any such claim or any
litigation resulting therefrom, provided that counsel for the Indemnifying
Party, who shall conduct the defense of such claim or any litigation resulting
therefrom, shall be approved by the Indemnified Party (whose approval shall not
unreasonably be withheld), and the Indemnified Party may participate in such
defense at such party’s expense; and provided further that if any Indemnified
Party reasonably concludes that there may be one or more legal defenses
available to it that are not available to the Indemnifying Party, or that such
claim or litigation involves or could have an effect on matters beyond the scope
of this Agreement, then the Indemnified Party may retain its own counsel at the
expense of the Indemnifying Party; and provided further that the failure of any
Indemnified Party to give notice as provided herein shall not relieve the
Indemnifying Party of its obligations under this Agreement unless and only to
the extent that such failure to give notice results in material prejudice to the
Indemnifying Party.  No Indemnifying Party, in the defense of any such claim or
litigation, shall, except with the consent of each Indemnified Party, consent to
entry of any judgment or enter into any settlement which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party of a release from all liability in respect to such claim or
litigation.  Each Indemnified Party shall furnish such information regarding
itself or the claim in question as an Indemnifying Party may reasonably request
in writing and as shall be reasonably required in connection with defense of
such claim and litigation resulting therefrom.
 
12

--------------------------------------------------------------------------------


 
(d)           If the indemnification provided for in this Section is held by a
court of competent jurisdiction to be unavailable to an Indemnified Party with
respect to any loss, liability, claim, damage or expense referred to herein,
then the Indemnifying Party, in lieu of indemnifying such Indemnified Party
hereunder, shall contribute to the amount paid or payable by such Indemnified
Party as a result of such loss, liability, claim, damage or expense in such
proportion as is appropriate to reflect the relative fault of the Indemnifying
Party on the one hand and of the Indemnified Party on the other in connection
with the statements or omissions which resulted in such loss, liability, claim,
damage or expense as well as any other relevant equitable considerations.  The
relative fault of the Indemnifying Party and of the Indemnified Party shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission to state a material fact
relates to information supplied by the Indemnifying Party or by the Indemnified
Party and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission.
 
4.5           Transfer or Assignment of Registration Rights.  Subject to Section
4.10 of this Subscription Agreement, the Registrable Securities, and any related
benefits to the Subscriber hereunder may be transferred or assigned by the
Subscriber to a permitted transferee or assignee, as reasonably determined by
the Company, provided that the Company is given written notice of such transfer
or assignment, stating the name and address of said transferee or assignee and
identifying the Registrable Securities with respect to which such registration
rights are being transferred or assigned; provided further that the transferee
or assignee of such Registrable Securities shall be deemed to have assumed the
obligations of the Subscriber under this Subscription Agreement by the
acceptance of such assignment and shall, upon request from the Company, evidence
such assumption by delivery to the Company of a written agreement assuming such
obligations of the Subscriber.
 
13

--------------------------------------------------------------------------------


 
4.6           Registration Procedures.  In the case of the registration effected
by the Company pursuant to this Subscription Agreement, the Company will keep
the Subscriber advised in writing as to the initiation of each registration and
as to the completion thereof.  The Company will:
 
(a)           Prepare and file with the SEC such amendments and supplements to
such registration statement and the prospectus used in connection with such
registration statement as may be necessary to comply with the provisions of the
Act with respect to the disposition of securities covered by such registration
statement;
 
(b)           Respond as promptly as reasonably practicable to any comments
received from the SEC with respect to a registration statement or any amendment
thereto.
 
(c)           Notify the Subscriber as promptly as reasonably practicable and
(if requested by any such person) confirm such notice in writing no later than
one (1) trading day following the day (A) when a prospectus or any prospectus
supplement or post-effective amendment to a registration statement is proposed
to be filed and (B) with respect to a registration statement or any
post-effective amendment, when the same has become effective;
 
(d)           Furnish such number of prospectuses and other documents incident
thereto, including supplements and amendments, as the Subscriber may reasonably
request;
 
(e)           Furnish to the Subscriber, upon request, a copy of all documents
filed with and all correspondence from or to the SEC in connection with any such
registration statement other than non-substantive cover letters and the like;
 
(f)           Use its reasonable best efforts to avoid the issuance of, or, if
issued, obtain the withdrawal of (i) any order suspending the effectiveness of a
registration statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, at the earliest practicable moment; and
 
(g)           Use its reasonable best efforts to comply with all applicable
rules and regulations of the SEC.
 
Notwithstanding the foregoing, if at any time or from time to time after the
date hereof, the Company notifies the Subscriber in writing of the existence of
an event or circumstance that is not disclosed in the Registration Statement and
that may have a material effect on the Company or its business (a “Potential
Material Event”), the Subscriber shall not offer or sell any Registrable
Securities, or engage in any other transaction involving or relating to the
Registrable Securities, from the time of the giving of notice with respect to a
Potential Material Event until the Company notifies the Subscriber that such
Potential Material Event either has been added to the Registration Statement by
amendment or supplement or no longer constitutes a Potential Material Event;
provided, that the Company may not so suspend the right of Subscriber for more
than 120 days in the aggregate.
 
4.7           Statement of Beneficial Ownership.  The Company may require the
Subscriber to furnish to the Company a certified statement as to the number of
shares of Common Stock beneficially owned by such Subscriber and the controlling
person thereof and any other such information regarding the Subscriber, the
Registrable Securities held by the Subscriber and the intended method of
disposition of such securities as shall be reasonably required with respect to
the registration of the Subscriber’s Registrable Securities.  The Subscriber
hereby understands and agrees that the Company may, in its sole discretion,
exclude the Subscriber’s shares of Common Stock from the Registration Statement
in the event that the Subscriber fails to provide such information requested by
the Company within the time period reasonably specified by the Company or is
required to do so by law or the SEC.
 
14

--------------------------------------------------------------------------------


 
4.8           Compliance.  Subscriber covenants and agrees that if the Shares
are sold under a registration statement, that the Shares will only be disposed
of pursuant to an effective statement  under, and in compliance with the
requirements of, the Act, including in accordance with the plan of distribution
set forth in the registration statement and in compliance with the prospectus
delivery requirements of the Act as applicable to such Subscriber in connection
with sales of Registrable Securities pursuant to the registration statement
required hereunder.  Subscriber understands and acknowledges that the Company
and the Company’s counsel may rely on the statements and covenants made in this
Section for purposes of providing a legal opinion to the transfer agent for
removal of a restrictive legend under the Act.
 
4.9           Piggy-Back Registrations.  If at any time during the Effectiveness
Period there is not an effective registration statement covering all of the
Registrable Securities and the Company shall determine to prepare and file with
the SEC a registration statement relating to an offering for its own account or
the account of others under the Act of any of its Common Stock, other than an
offering of securities issued pursuant to a Strategic Issuance (as defined
below) and other than a Form S-4 or Form S-8 registration statement (each as
promulgated under the Act or their then equivalents relating to equity
securities to be issued solely in connection with any business combination
transaction, acquisition of any entity or business or equity securities issuable
in connection with stock option or other employee benefit plans), then the
Company shall send to the  Subscriber (together with any other holders of its
Common Stock possessing “piggyback registration rights” comparable to those
granted to the Subscriber hereunder (“Rightsholders”)) written notice of such
determination and, if within fifteen (15) days after receipt of such notice, the
Subscriber shall so request in writing, the Company shall include in such
registration statement all or any part of such Registrable Securities such
Subscriber requests to be registered; provided that the Company shall not be
required to register any Registrable Securities pursuant to this Section that
are eligible for resale pursuant to Rule 144 promulgated under the Act; and
provided further that the Company may, without the consent of the Subscriber,
withdraw such registration statement before its becoming effective if the
Company or other stockholders have elected to abandon the proposal to register
the securities proposed to be registered thereunder.  If the registration
statement is being filed for an underwritten public offering, the Subscriber
must timely execute and deliver the usual and customary agreement among the
Company, such Subscriber and the underwriters relating to the registration
including a lock-up agreement if requested by the underwriters with respect to
any shares of Common Stock not included in the registration, on terms no less
favorable than those agreed to by the Company, its directors and its
officers.  If the registration statement is being filed for an underwritten
offer and sale by the Company of securities for its own account and the managing
underwriters advise the Company in writing that in their opinion the offering
contemplated by the registration statement cannot be successfully completed if
the Company were to also register the Registrable Shares of the Subscriber
requested to be included in such registration statement, then the Company will
include in the registration: (i) first, any securities the Company proposes to
sell, (ii) second, any securities of any person whose securities are being
registered as a result of the exercise of a demand registration right, and (iii)
third, that portion of the aggregate number of shares being requested for
inclusion in the registration statement by (X) the Subscriber and (Y) all other
Rightsholders, which in the opinion of such managing underwriters can
successfully be sold, such number of shares to be taken pro rata from the
Rightsholders on the basis of the total number of shares being requested for
inclusion in the registration statement by each Rightsholder.  “Strategic
Issuance” shall mean an issuance of securities: (i) in connection with a
“corporate partnering” transaction or a “strategic alliance” (as determined by
the Board of Directors of the Company in good faith); (ii) in connection with
any financing transaction in respect of which the Company is a borrower; or
(iii) to a vendor, lessor, lender, or customer of the Company, or a research,
manufacturing or other commercial collaborator of the Company, in a transaction
approved by the Board of Directors, provided in any case, that such issuance is
not being made primarily for the purpose of avoiding compliance with this
Subscription Agreement.
 
15

--------------------------------------------------------------------------------


 
4.10           “Lock-Up” Agreement. 
 
(a)           The Subscriber agrees that it, he or she shall not, directly or
indirectly sell, assign, exchange, distribute, offer to sell, contract to sell
(including, without limitation, any short sale), hypothecate, pledge, grant any
option to purchase or otherwise transfer or dispose of any Shares of the Company
held by it, him or her and purchased further to this Subscription Agreement, at
any time from the date hereof except as provided below (the “Lock-Up
Restrictions”).
 
(b)           If the aggregate dollar amount of shares sold in the underwritten
public offering, including the dollar amount of shares sold in any
over-allotment options exercised in connection therewith (the “Public
Offering”), that the Company intends to conduct in connection with its
application for listing or quotation of the Company's Common Stock on either the
New York Stock Exchange, NYSE Amex, NASDAQ Global Market, NASDAQ Capital Market
or the OTC Bulletin Board (the “Listing”) is in an amount that is equal to or
greater than $10 million, the Lock-Up Restrictions shall be released in full on
the date that is six (6) months from the date of such Listing (the “Listing
Date”).
 
(c)           If the aggregate dollar amount of shares sold by the Company in
the Public Offering is less than $10 million, one-tenth (1/10) of the Shares
acquired hereunder shall be automatically released from the Lock-Up Restrictions
on the date that is ninety (90) days after the Listing Date (the “Initial
Release Date”) and thereafter the Shares will be released every thirty (30) days
after the Initial Release Date on a pro rata basis over the next nine (9)
months.
 
(d)           Notwithstanding anything in this Section 4.10, there shall be no
release from the Lock-Up Restrictions, in any event, until and unless the
Subscriber provides written confirmation (the “Confirmation”) to WestPark and
the Company that he, she or it is and has at all times been in compliance with
the provisions of Section 2.20 herein, it being understood and agreed that the
failure to provide such written confirmation shall be sufficient grounds to
allow WestPark to decline, in its sole discretion, to allow the automatic
release of such Shares until the expiration in totality of the referenced
Lock-Up Restrictions.
 
(e)           WestPark Capital, Inc., in its discretion, may release some or all
the Shares earlier than the schedule set forth in this section provided however
that any such earlier release shall be made pro rata with respect to all shares
sold in the Offering.  In order to enforce the foregoing covenant, the Company
may impose stop-transfer instructions with respect to and place restrictive
legends (the “Lock-Up Legend”) with the Company’s transfer agent on the
certificates evidencing the Shares of the Company, and the Subscriber agrees to
further execute a lock-up agreement which encompasses the terms of this Section
4.10, in substantially the form attached hereto as Exhibit B, the Lock-Up Legend
being set forth and defined in such agreement.
 
16

--------------------------------------------------------------------------------


 
5.           Miscellaneous
 
5.1           Any notice or other communication given hereunder shall be deemed
sufficient if in writing and sent by registered or certified mail, return
receipt requested, addressed to the Company, c/o Beijing CD Media Advertisement
Co., Ltd., Room 801, No. 7, Wenchang Er Road, Huicheng District, Huizhou,
People’s Republic of China 516001, Attention: Huihua Li, with a copy to (which
shall not constitute notice) K&L Gates LLP, 10100 Santa Monica Blvd., Seventh
Floor, Los Angeles, California 90067, Attention: Thomas J. Poletti, Esq., and to
the Subscriber at his address indicated on the signature page of this
Subscription Agreement.  Notices shall be deemed to have been given three (3)
business days after the date of mailing, except notices of change of address,
which shall be deemed to have been given when received.
 
5.2           This Subscription Agreement may be amended through a written
instrument signed by the Subscriber, the CD Media Entities and the Company;
provided, however, that the terms of Section 4 of this Subscription Agreement
may be amended without the consent or approval of the Subscriber so long as such
amendment applies in the same fashion to the subscription agreements of all of
the other subscribers for Shares in the Offering and at least holders of a
majority of the Shares sold in the Offering have given their approval of such
amendment, which approval shall be binding on all holders of Shares.
 
5.3           This Subscription Agreement shall be binding upon and inure to the
benefit of the parties hereto and to their respective heirs, legal
representatives, successors and assigns.  This Subscription Agreement sets forth
the entire agreement and understanding between the parties as to the subject
matter hereof and merges and supersedes all prior discussions, agreements and
understandings of any and every nature among them.
 
5.4           Notwithstanding the place where this Subscription Agreement may be
executed by any of the parties hereto, the parties expressly agree that all the
terms and provisions hereof shall be construed in accordance with and governed
by the laws of the State of Delaware.
 
5.5           This Subscription Agreement may be executed in counterparts.  It
shall not be binding upon the Company and the CD Media Entities unless and until
it is accepted by the Company and the CD Media Entities.  Upon the execution and
delivery of this Subscription Agreement by the Subscriber, this Subscription
Agreement shall become a binding obligation of the Subscriber with respect to
the purchase of Shares as herein provided; subject, however, to the right hereby
reserved to the Company to enter into the same agreements with other subscribers
and to add and/or to delete other persons as subscribers.  This Agreement may be
executed and delivered by facsimile.
 
5.6           The holding of any provision of this Subscription Agreement to be
invalid or unenforceable by a court of competent jurisdiction shall not affect
any other provision of this Subscription Agreement, which shall remain in full
force and effect.
 
5.7           It is agreed that a waiver by either party of a breach of any
provision of this Subscription Agreement shall not operate, or be construed, as
a waiver of any subsequent breach by that same party.
 
5.8           The parties agree to execute and deliver all such further
documents, agreements and instruments and take such other and further action as
may be necessary or appropriate to carry out the purposes and intent of this
Subscription Agreement.
 
17

--------------------------------------------------------------------------------


 
5.9           The Company agrees not to disclose the names, addresses or any
other information about the Subscribers, except as required by law, provided
that the Company may provide information relating to the Subscriber as required
in any registration statement under the Act that may be filed by the Company
pursuant to the requirements of this Subscription Agreement.
 
5.10           The obligation of the Subscriber hereunder is several and not
joint with the obligations of any other subscribers for the purchase of Shares
in the Offering (the “Other Subscribers”), and the Subscriber shall not be
responsible in any way for the performance of the obligations of any Other
Subscribers.  Nothing contained herein or in any other agreement or document
delivered at the Closing, and no action taken by the Subscriber pursuant hereto,
shall be deemed to constitute the Subscriber and the Other Subscribers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Subscriber and the Other Subscribers are in any
way acting in concert with respect to such obligations or the transactions
contemplated by this Subscription Agreement.  The Subscriber shall be entitled
to protect and enforce the Subscriber’s rights, including without limitation the
rights arising out of this Subscription Agreement, and it shall not be necessary
for any Other Subscriber to be joined as an additional party in any proceeding
for such purpose.  The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rules of
strict construction will be applied against any party.  The Subscriber is not
acting as part of a “group” (as that term is used in Section 13(d) of the
Exchange Act) in negotiating and entering into this Subscription Agreement or
purchasing the Shares or acquiring, disposing of or voting any of the underlying
shares of Common Stock.  The Company hereby confirms that it understands and
agrees that the Subscriber is not acting as part of any such group.
 
[SIGNATURE PAGE FOLLOWS]
 
18

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Subscription Agreement as of
the day and year first written above.
 

         
 
   
 
 
Full Legal Name of Subscriber (Please print)    
   
Full Legal Name of Co-Subscriber (if applicable)
 
 
   
 
 

 

         
 
   
 
 
Signature of (or on behalf of) Subscriber  
   
Signature of or on behalf of Co-Subscriber (ifapplicable)
           
Name:
Title:
   
 
 

 

         
 
   
 
 
Address of Subscriber
   
Address of Co-Subscriber (if applicable)
 
 
   
 
 

 

         
 
   
 
 
Social Security or Taxpayer
   
Social Security or Taxpayer Identification
 
Identification Number of Subscriber
   
Number of Co-Subscriber (if applicable)
 

 

         
 
   
 
 
Total dollar amount of investment
   
 
 
 
   
 
 

 
No. of Shares subscribed for equals the investment dollar amount divided by the
per Share purchase price calculated pursuant to Section 1.2 of this Subscription
Agreement; no fractional shares; no rounding up
 
Subscription Agreed to and Accepted
 
SRKP 25, INC.
 
CD MEDIA (HOLDING) CO., LIMITED
            By: /s/ Richard Rappaport   By:
/s/ Li Hui Hua
  Name:
Richard Rappaport
  Name:
 
  Title: 
President
  Title:
 
 

 
HUIZHOU CD MEDIA
ADVERTISEMENT CO., LTD.
 
BEIJING CD MEDIA
ADVERTISEMENT CO., LTD.
            By: /s/ Li Hui Hua   By:
/s/ Li Hui Hua
  Name:
 
  Name:
 
  Title: 
 
  Title:
 
 

 

19

--------------------------------------------------------------------------------


 
Exhibit A-1
 
Corporate Investor Questionnaire

 
Name:

 
IMPORTANT:
Please Complete
 
CORPORATE INVESTOR QUESTIONNAIRE
__________________


SRKP 25, INC.
CD MEDIA (HOLDING) CO., LIMITED
__________________
 
SRKP 25, Inc.
c/o WestPark Capital, Inc.
1900 Avenue of the Stars, Suite 310
Los Angeles, CA 90067
Attn:  Richard Rappaport


CD Media (Holding) Co., Limited
c/o Beijing CD Media Advertisement Co., Ltd.
Room 801, No. 7, Wenchang Er Road, Huicheng District,
Huizhou, People’s Republic of China 516001
Attention:  Huihua Li


The information contained in this Corporate Investor Questionnaire is being
furnished in order to determine whether the undersigned Corporation’s
subscription to purchase shares of common stock (the “Shares”) of CD Media
(Holding) Co., Limited and SRKP 25, Inc. (the “Company”), may proceed.


           This Questionnaire should be completed, signed, dated and a copy
should be sent to WestPark Capital, Inc. (the “Placement Agent”) via facsimile
at (310) 443-3531 or electronic format (e.g., PDF) to
apan@wpcapital.com.  Please keep a copy for your files.
 
A-1 (1)

--------------------------------------------------------------------------------


 
ALL INFORMATION CONTAINED IN THIS QUESTIONNAIRE WILL BE TREATED
CONFIDENTIALLY.  The undersigned Corporation understands, however, that the
Company may present this Questionnaire to such parties as it deems appropriate
if called upon to establish that the proposed offer and sale of the Shares in
the Company is exempt from registration under the Securities Act of 1933, as
amended, or meets the requirements of applicable state securities or “blue sky”
laws.  Further, the undersigned Corporation understands that the offering is
required to be reported to the Securities and Exchange Commission and to various
state securities or “blue sky” regulators.
 
I.
PLEASE CHECK ANY OF STATEMENTS 1-3 BELOW THAT APPLY TO

 
THE CORPORATION.



¨ 1.
Each of the shareholders of the undersigned Corporation is able to certify that
such shareholder meets at least one of the following two conditions:



 
(a)
The shareholder is a natural person whose individual net worth* or joint net
worth with his or her spouse exceeds $1,000,000; or



 
(b)
The shareholder is a natural person who had an individual income* in excess of
$200,000 in each of the previous two years and who reasonably expects an
individual income in excess of $200,000 this year.



¨ 2.
Each of the shareholders of the undersigned Corporation is able to certify that
such shareholder is a natural person who, together with his or her spouse, has
had a joint income in excess of $300,000 in each of the previous two years and
who reasonably expects a joint income in excess of $300,000 this year.



¨ 3.
The undersigned Corporation: (a) was not formed for the specific purpose of
acquiring the Shares; and (b) has total assets in excess of $5,000,000.

____________________


*
For purposes of this Questionnaire, the term “net worth” means the excess of
total assets over total liabilities.  In determining income, an investor should
add to his or her adjusted gross income any amounts attributable to tax-exempt
income received, losses claimed as a limited partner in any limited partnership,
deductions claimed for depletion, contributions to IRA or Keogh retirement
plans, alimony payments and any amount by which income from long-term capital
gains has been reduced in arriving at adjusted gross income.

 
A-1 (2)

--------------------------------------------------------------------------------


 
IF YOU CHECKED STATEMENT 1 OR STATEMENT 2 IN SECTION I, ABOVE, AND DID NOT CHECK
STATEMENT 3, YOU MUST PROVIDE A LETTER SIGNED BY AN OFFICER OF THE UNDERSIGNED
CORPORATION LISTING THE NAME OF EACH SHAREHOLDER AND THE REASON (UNDER
STATEMENT 1 OR STATEMENT 2) WHY SUCH SHAREHOLDER QUALIFIES AS AN ACCREDITED
INVESTOR (ON THE BASIS OF NET WORTH, INDIVIDUAL INCOME OR JOINT INCOME), OR EACH
SHAREHOLDER MUST PROVIDE A COMPLETED INDIVIDUAL INVESTOR QUESTIONNAIRE (PAGES
A-1 (2) TO A-1 (6)).


II.           OTHER CERTIFICATIONS


By signing the Signature Page, the undersigned certifies the following:
 

 
(a)
that the Corporation’s purchase of  Shares will be solely for the Corporation’s
own account and not for the account of any other person or entity;
     
 
(b)
that the Corporation’s name, address of principal office, place of incorporation
and taxpayer identification number as set forth in this Questionnaire are true,
correct and complete; and
        (c) that one of the following is true and correct (check one):

 
 
¨ (i)
the Corporation is a corporation organized in or under the laws of the United
States or any political subdivision thereof.
        o (ii) 
the Corporation is a corporation which is neither created nor organized in or
under the United States or any political subdivision thereof, but which has made
an election under either Section 897(1) or 897(k) of the United States Internal
Revenue Code of 1986, as amended, to be treated as a domestic corporation for
certain purposes of United States federal income taxation (A COPY OF THE
INTERNAL REVENUE SERVICE ACKNOWLEDGMENT OF THE UNDERSIGNED’S ELECTION MUST BE
ATTACHED TO THIS QUESTIONNAIRE IF THIS PROVISION IS APPLICABLE).
        o (iii)  neither (1) nor (ii) above is true.

 
A-1 (3)

--------------------------------------------------------------------------------


 
III. GENERAL INFORMATION


(a)            PROSPECTIVE PURCHASER (THE CORPORATION)
 
Name: _____________________________________________________________________________


Principal Place of Business:
_____________________________________________________________
(Number and Street)


__________________________________________________________________________________
(City)                                                                            (State)                                (Zip
Code)
 
Address for Correspondence (if different):
__________________________________________________
(Number and Street)
 
___________________________________________________________________________________
(City)                                                                            (State) (Zip
Code)


Telephone
Number: ___________________________________________________________________
(Area Code)                                  (Number)


Facsimile Number:
____________________________________________________________________
(Area Code)                                  (Number)


State of
Incorporation: _________________________________________________________________
 
Date of Formation:
____________________________________________________________________
 
Taxpayer Identification Number:
_________________________________________________________
 
FINRA Affiliation or Association of the Corporation, if any:
____________________________________
 

    If none, check here
¨



Number of
Shareholders: _______________________________________________________________
 
 
(b)
INDIVIDUAL WHO IS EXECUTING THIS QUESTIONNAIRE ON BEHALF OF THE CORPORATION



Name:
_____________________________________________________________________________
 
Position or Title:
_____________________________________________________________________
 
A-1 (4)

--------------------------------------------------------------------------------


                                                                                                                
IV. BENEFICIAL, OWNERSHIP


List the name, address, title, phone number and email address of the natural
person or persons who will possess voting and investment power over the Shares
subscribed for herein:
 
Name of Natural Person(s): ________________________________________
 
Address: _____________________________________________________
 
_____________________________________________________________



Title (if any): ___________________________________________________
 
Phone: ________________________________________________________
 
Email address (if any): ____________________________________________
 
V. SIGNATURE


The Signature Page to this Questionnaire is contained on page A-1 (6), entitled
Corporation Signature Page.
 
A-1 (5)

--------------------------------------------------------------------------------


 
Corporation Signature Page
__________________


SRKP 25, INC.
CD MEDIA (HOLDING) CO., LIMITED
__________________


1.            The undersigned Corporation represents that (a) the information
contained in this Questionnaire is complete and accurate and (b) the Corporation
will immediately notify (i) WestPark Capital, Inc., 1900 Avenue of the Stars,
Suite 310, Los Angeles, CA 90067, Attention: Ann Pan, phone number (310)
843-9300, facsimile (310) 443-3531 and (ii) David Ficksman, Esq., counsel to
WestPark Capital, Inc., at TroyGould PC, 1 1900 Avenue of the Stars, Suite 310,
Los Angeles, CA 90067, phone number (310) 553-4441, facsimile (310) 201-4746 if
any material change in any of the information occurs prior to the acceptance of
the undersigned Corporation’s subscription and will promptly send the foregoing
written confirmation of such change.


2.            The undersigned Corporation hereby represents and warrants that
the person signing this Questionnaire on behalf of the Corporation has been duly
authorized by all requisite action on the part of the Corporation to acquire the
Shares and sign this Questionnaire and this Subscription Agreement on behalf of
the Corporation and, further, that the undersigned Corporation has all requisite
authority to purchase the Shares and enter into the Subscription Agreement.
 

       
Date
         
Name of Corporation
(Please Type or Print)
 
 
By:
       
Signature
            Name:        
(Please Type or Print)
            Title:
 
     
(Please Type or Print)
 



THE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), AND MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED
UNLESS SUCH SECURITIES ARE INCLUDED IN AN EFFECTIVE REGISTRATION STATEMENT UNDER
THE ACT OR AN OPINION OF COUNSEL HAS BEEN DELIVERED TO THE EFFECT THAT
REGISTRATION OF SUCH SECURITIES IS NOT REQUIRED.
 
A-1 (6)

--------------------------------------------------------------------------------


 
Exhibit A-2
 
Individual Investor Questionnaire
 
Name:

 
IMPORTANT:
Please Complete
 
INDIVIDUAL INVESTOR QUESTIONNAIRE
__________________
 
SRKP 25, INC.
CD MEDIA (HOLDING) CO., LIMITED
__________________

 


SRKP 25, Inc.
c/o WestPark Capital, Inc.
1900 Avenue of the Stars, Suite 310
Los Angeles, CA 90067
Attn:  Richard Rappaport


CD Media (Holding) Co., Limited
c/o Beijing CD Media Advertisement Co., Ltd.
Room 801, No. 7, Wenchang Er Road, Huicheng District,
Huizhou, People’s Republic of China 516001
Attention:  Huihua Li


The information contained in this Individual Investor Questionnaire is being
furnished in order to determine whether the undersigned’s subscription to
purchase Shares (the “Shares”) of CD Media (Holding) Co., Limited and SRKP 25,
Inc. (the “Company”), may proceed.


This Questionnaire should be completed, signed, dated and a copy should be sent
to WestPark Capital, Inc. (the “Placement Agent”) via facsimile at (310)
443-3531 or electronic format (e.g., PDF) to apan@wpcapital.com.  Please keep a
copy for your files.


ALL INFORMATION CONTAINED IN THIS QUESTIONNAIRE WILL BE TREATED
CONFIDENTIALLY.  The undersigned individual understands, however, that the
Company may present this Questionnaire to such parties as it deems appropriate
if called upon to establish that the proposed offer and sale of the Shares in
the Company is exempt from registration under the Securities Act of 1933, as
amended, or meets the requirements of applicable state securities or “blue sky”
laws.  Further, the undersigned individual understands that the offering is
required to be reported to the Securities and Exchange Commission and to various
state securities or “blue sky” regulators.


A-2 (1)

--------------------------------------------------------------------------------


 
IF YOU ARE PURCHASING SHARES WITH YOUR SPOUSE, YOU MUST BOTH SIGN THE SIGNATURE
PAGE (PAGE A-2 (5)).


IF YOU ARE PURCHASING SHARES WITH ANOTHER PERSON NOT YOUR SPOUSE, YOU MUST EACH
FILL OUT A SEPARATE QUESTIONNAIRE.  Please make a photocopy of pages A-2 (1) to
A-2 (5) and return both completed Questionnaires to WestPark Capital, Inc. in
the same envelope.
 
I.    PLEASE INDICATE DESIRED TYPE OF OWNERSHIP OF SHARES:


¨           Individual


¨           Joint Tenants (rights of survivorship)


¨           Tenants in Common (no rights of survivorship)


II.    PLEASE CHECK ANY OF STATEMENTS 1-4 BELOW THAT APPLY TO YOU.


¨           1.           I have an individual net worth* or joint net worth with
my spouse
in excess of $1,000,000.


¨           2.           I have had an individual income* in excess of $200,000
in each ofthe previous two years and I reasonably expect an individual income
inexcess of $200,000 this year.  NOTE: IF YOU ARE BUYING JOINTLY WITH YOUR
SPOUSE, YOU MUST EACH HAVE AN INDIVIDUAL INCOME IN EXCESS OF $200,000 IN EACH OF
THESE YEARS IN ORDER TO CHECK THIS BOX.


¨           3.            My spouse and I have had a joint income* in excess of
$300,000 ineach of the previous two years and I reasonably expect a joint income
inexcess of $300,000 this year.


¨           4.           I am a director and/or an executive officer of Company
as suchterms are defined in Regulation D promulgated under the Securities Act
of1933, as amended.
 

--------------------------------------------------------------------------------

* For purposes of this Questionnaire, the term “net worth” means the excess of
total assets over total liabilities.  In determining income, an investor should
add to his or her adjusted gross income any amounts attributable to tax-exempt
income received, losses claimed as a limited partner in any limited partnership,
deductions claimed for depletion, contributions to IRA or Keogh retirement
plans, alimony payments and any amount by which income from long-term capital
gains has been reduced in arriving at adjusted gross income.


A-2 (2)

--------------------------------------------------------------------------------


 
III. OTHER CERTIFICATIONS


By signing the Signature Page, I certify the following (or, if I am purchasing
Shares with my spouse as co-owner, each of us certifies the following):
 

  (a) that I am at least 21 years of age;      
 
(b)
that my purchase of  Shares will be solely for my own account and not for the
account of any other person (other than my spouse, if co-owner);



 
(c)
that the name, home address and social security number or taxpayer
identification number as set forth in this Questionnaire are true, correct and
complete; and



 
(d)
that one of the following is true and correct (check one):

 
Spouse, if Co-owner


¨           ¨           (i)           I am a United States citizen or resident
of the United States for UnitedStates federal income tax purposes.


¨           ¨           (ii)           I am neither a United States citizen nor
a resident of the United States forUnited States federal income tax purposes.
 
A-2 (3)

--------------------------------------------------------------------------------



IV. GENERAL INFORMATION
 
(a)            PERSONAL INFORMATION
 
Name: __________________________________________________________________
                                                                                                                                    
Social Security or Taxpayer Identification Number:
_________________________________
 
Residence Address: ________________________________________________________    
(Number and Street)
________________________________________________________________________

(City)                     (State) (Zip Code)


Residence Telephone Number: ________________________________________________ 
                    (Area Code)                  (Number)
 
Residence Facsimile Number: _________________________________________________
                    (Area Code)                  (Number)
 
Name of Business: _________________________________________________________
 
Business Address: _________________________________________________________   
(Number and Street)
________________________________________________________________________
        (City)                                                                            (State)
(Zip Code)
 
Business Telephone Number: _________________________________________________
                            (Area Code) (Number)
 
Business Facsimile Number: __________________________________________________
                    (Area Code) (Number)


I prefer to have correspondence sent to: ¨ Residence ¨ Business


FINRA Affiliation or Association, if any:
________________________________________
 
If none, check here ¨


Spouse, if Potential Co-owner


Name: __________________________________________________________________
 
Social Security or Taxpayer Identification Number:
_________________________________


Residence Address: ________________________________________________________
                    (Number and Street)
________________________________________________________________________
(City)                              (State) (Zip Code)


Residence Telephone Number: ________________________________________________



Name of Business: _________________________________________________________
 
Business Address: _________________________________________________________
                            (Number and Street)
________________________________________________________________________
                (City)                                     (State)


I prefer to have correspondence sent to:  ¨ Residence  ¨ Business


FINRA Affiliation or Association, if any:
 
If none, check here   ¨
 
V.           SIGNATURE


The Signature Page to this Questionnaire is contained on page A-2 (5), entitled
Individual Signature Page.
 
A-2 (4)

--------------------------------------------------------------------------------


 
INDIVIDUAL SIGNATURE PAGE
__________________
 
SRKP 25, INC.
CD MEDIA (HOLDING) CO., LIMITED
__________________
 
1.           The undersigned represents that (a) the information contained in
this Questionnaire is complete and accurate, and (b) he/she will immediately
notify (i) WestPark Capital, Inc., 1900 Avenue of the Stars, Suite 310, Los
Angeles, CA 90067, Attention: Ann Pan, phone number (310) 843-9300, facsimile
(323) 443-3531 and (ii) David Ficksman, Esq., counsel to WestPark Capital, Inc.,
at TroyGould PC, 1 1900 Avenue of the Stars, Suite 310, Los Angeles, CA 90067,
phone number (310) 553-4441, facsimile (310) 201-4746 if any material change in
any of the information occurs prior to the acceptance of the undersigned’s
subscription and will promptly send the foregoing written confirmation of such
change.
 

       
Date
               
Name (Please Type or Print)
               
Signature
               
Name of Spouse if Co-owner
(Please Type or Print)
               
Signature of Spouse if Co-owner
 

 
IF YOU ARE PURCHASING SHARES WITH YOUR SPOUSE, YOU MUST BOTH SIGN THIS SIGNATURE
PAGE (PAGE A-2 (5)).  IF YOU ARE PURCHASING SHARES WITH ANOTHER PERSON NOT YOUR
SPOUSE, YOU MUST EACH FILL OUT A SEPARATE QUESTIONNAIRE.  Please make a
photocopy of pages A-2 (1) to A-2 (5) and return both completed Questionnaires
to WestPark Capital, Inc. in the same envelope.


THE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), AND MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED
UNLESS SUCH SECURITIES ARE INCLUDED IN AN EFFECTIVE REGISTRATION STATEMENT UNDER
THE ACT OR AN OPINION OF COUNSEL HAS BEEN DELIVERED TO THE EFFECT THAT
REGISTRATION OF SUCH SECURITIES IS NOT REQUIRED.
 
A-2 (5)

--------------------------------------------------------------------------------


 
Exhibit A-3


Limited Partnership Investor Questionnaire

 
Name:

 
IMPORTANT:
Please Complete


LIMITED PARTNERSHIP INVESTOR QUESTIONNAIRE
__________________


SRKP 25, INC.
CD MEDIA (HOLDING) CO., LIMITED
__________________



SRKP 25, Inc.
c/o WestPark Capital, Inc.
1900 Avenue of the Stars, Suite 310
Los Angeles, CA 90067
Attn:  Richard Rappaport


CD Media (Holding) Co., Limited
c/o Beijing CD Media Advertisement Co., Ltd.
Room 801, No. 7, Wenchang Er Road, Huicheng District,
Huizhou, People’s Republic of China 516001
Attention:  Huihua Li


The information contained in this Limited Partnership Investor Questionnaire is
being furnished in order to determine whether the undersigned Limited
Partnership’s subscription to purchase Shares (the “Shares”) of CD Media
(Holding) Co., Limited and SRKP 25, Inc. (the “Company”), may proceed.


This Questionnaire should be completed, signed, dated and a copy should be sent
to WestPark Capital, Inc. (the “Placement Agent”) via facsimile at (323)
443-3531 or electronic format (e.g., PDF) to apan@wpcapital.com.  Please keep a
copy for your files.
 
A-3 (1)

--------------------------------------------------------------------------------


 
ALL INFORMATION CONTAINED IN THIS QUESTIONNAIRE WILL BE TREATED
CONFIDENTIALLY.  The undersigned Limited Partnership understands, however, that
the Company may present this Questionnaire to such parties as it deems
appropriate if called upon to establish that the proposed offer and sale of the
Shares in the Company is exempt from registration under the Securities Act of
1933, as amended, or meets the requirements of applicable state securities or
“blue sky” laws.  Further, the undersigned Limited Partnership understands that
the offering required to be reported to the Securities and Exchange Commission
and to various state securities or “blue sky” regulators.


I.
PLEASE CHECK ANY OF STATEMENTS 1-3 BELOW THAT APPLY TO

 
THE LIMITED PARTNERSHIP.



¨ 1.
Each of the limited partners of the undersigned Limited Partnership is able to
certify that such limited partner meets at least one of the following two
conditions:



 
(c)
The limited partner is a natural person whose individual net worth* or joint net
worth with his or her spouse exceeds $1,000,000; or



 
(d)
The limited partner is a natural person who had an individual income* in excess
of $200,000 in each of the previous two years and who reasonably expects an
individual income in excess of $200,000 this year.



¨ 2.
Each of the limited partners of the undersigned Limited Partnership is able to
certify that such limited partner is a natural person who, together with his or
her spouse, has had a joint income in excess of $300,000 in each of the previous
two years and who reasonably expects a joint income in excess of $300,000 this
year.



¨ 3.
The undersigned Limited Partnership: (a) was not formed for the specific purpose
of acquiring the Shares; and (b) has total assets in excess of $5,000,000.

____________________


*
For purposes of this Questionnaire, the term “net worth” means the excess of
total assets over total liabilities.  In determining income, an investor should
add to his or her adjusted gross income any amounts attributable to tax-exempt
income received, losses claimed as a limited partner in any limited partnership,
deductions claimed for depletion, contributions to IRA or Keogh retirement
plans, alimony payments and any amount by which income from long-term capital
gains has been reduced in arriving at adjusted gross income.

 
A-3 (2)

--------------------------------------------------------------------------------


 
IF YOU CHECKED STATEMENT 1 OR STATEMENT 2 IN SECTION I, ABOVE, AND DID NOT CHECK
STATEMENT 3, YOU MUST PROVIDE A LETTER SIGNED BY AN OFFICER OF THE UNDERSIGNED
LIMITED PARTNERSHIP LISTING THE NAME OF EACH LIMITED PARTNER AND THE REASON
(UNDER STATEMENT 1 OR STATEMENT 2) WHY SUCH LIMITED PARTNER QUALIFIES AS AN
ACCREDITED INVESTOR (ON THE BASIS OF NET WORTH, INDIVIDUAL INCOME OR JOINT
INCOME), OR EACH LIMITED PARTNER MUST PROVIDE A COMPLETED INDIVIDUAL INVESTOR
QUESTIONNAIRE (PAGES A-1 (2) TO A-1 (6)).


II.           OTHER CERTIFICATIONS


By signing the Signature Page, the undersigned certifies the following:
 

 
(d)
that the limited partnership’s purchase of  Shares will be solely for the
limited partnership’s own account and not for the account of any other person or
entity;
     
 
(e)
that the limited partnership’s name, address of principal office, place of in
limited partnership and taxpayer identification number as set forth in this
Questionnaire are true, correct and complete; and
        (f) that one of the following is true and correct (check one):

 
 
¨ (i)
the limited partnership is a limited partnership organized in or under the laws
of the United States or any political subdivision thereof.
        o (ii) the limited partnership is a limited partnership which is neither
created
nor organized in or under the United States or any political subdivision
thereof, but which has made an election under either Section 897(1) or 897(k) of
the United States Internal Revenue Code of 1986, as amended, to be treated as a
domestic limited partnership for certain purposes of United States federal
income taxation (A COPY OF THE INTERNAL REVENUE SERVICE ACKNOWLEDGMENT OF THE
UNDERSIGNED’S ELECTION MUST BE ATTACHED TO THIS QUESTIONNAIRE IF THIS PROVISION
IS APPLICABLE).
        o (iii)  neither (1) nor (ii) above is true.

 
[continued to next page]
 
A-3 (3)

--------------------------------------------------------------------------------


 
III. GENERAL INFORMATION


(a)            PROSPECTIVE PURCHASER (THE LIMITED PARTNERSHIP)
 
Name: _____________________________________________________________________________


Principal Place of Business:
_____________________________________________________________
(Number and Street)


__________________________________________________________________________________
(City)                                                                            (State)                                (Zip
Code)
 
Address for Correspondence (if different):
__________________________________________________
(Number and Street)
 
___________________________________________________________________________________
(City)                                                                            (State) (Zip
Code)


Telephone
Number: ___________________________________________________________________
(Area Code)                                  (Number)


Facsimile Number:
____________________________________________________________________
(Area Code)                                  (Number)


State of
Incorporation: _________________________________________________________________
 
Date of Formation:
____________________________________________________________________
 
Taxpayer Identification Number:
_________________________________________________________
 
FINRA Affiliation or Association of the Corporation, if any:
____________________________________
 

    If none, check here
¨



Number of
Shareholders: _______________________________________________________________
 
 
(b)
INDIVIDUAL WHO IS EXECUTING THIS QUESTIONNAIRE ON BEHALF OF THE CORPORATION



Name:
_____________________________________________________________________________
 
Position or Title:
_____________________________________________________________________
 
IV. SIGNATURE


The Signature Page to this Questionnaire is contained on page A-3 (5), entitled
Limited Partnership Signature Page.
 
A-3 (4)

--------------------------------------------------------------------------------


 
Limited Partnership Signature Page
__________________
 
SRKP 25, INC.
CD MEDIA (HOLDING) CO., LIMITED
__________________

1.             The undersigned Limited Partnership represents that (a) the
information contained in this Questionnaire is complete and accurate, and (b)
the Limited Partnership will immediately notify (i) WestPark Capital, Inc., 1900
Avenue of the Stars, Suite 310, Los Angeles, CA 90067, Attention: Ann Pan, phone
number (310) 843-9300, facsimile (310) 443-3531 and (ii) David Ficksman, Esq.,
counsel to WestPark Capital, Inc., at TroyGould PC, 1 1900 Avenue of the Stars,
Suite 310, Los Angeles, CA 90067, phone number (310) 553-4441, facsimile (310)
201-4746 if any material change in any of the information occurs prior to the
acceptance of the undersigned’s subscription and will promptly send the
foregoing written confirmation of such change.


2.             The undersigned Limited Partnership hereby represents and
warrants that the person or entity signing this Questionnaire on behalf of the
Limited Partnership has been duly authorized by all requisite action on the part
of the Limited Partnership to sign this Questionnaire and this Subscription
Agreement on behalf of the Limited Partnership and, further, that the
undersigned Limited Partnership has all requisite authority to purchase the
Shares and enter into the Subscription Agreement.
 

       
Date
         
Name of Corporation
(Please Type or Print)
 
 
By:
       
Signature
            Name:        
(Please Type or Print)
            Title:
 
     
(Please Type or Print)
 

 
THE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), AND MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED
UNLESS SUCH SECURITIES ARE INCLUDED IN AN EFFECTIVE REGISTRATION STATEMENT UNDER
THE ACT OR AN OPINION OF COUNSEL HAS BEEN DELIVERED TO THE EFFECT THAT
REGISTRATION OF SUCH SECURITIES IS NOT REQUIRED.
 
A-3 (5)

--------------------------------------------------------------------------------


 
Exhibit B


LOCK-UP AGREEMENT


CD Media (Holding) Co.,Limited
c/o Beijing CD Media Advertisement Co., Ltd.
Room 801, No. 7, Wenchang Er Road, Huicheng District,
Huizhou, People’s Republic of China 516001
Attention:  Huihua Li


WestPark Capital, Inc.
1900 Avenue of the Stars, Suite 310
Los Angeles, CA 90067



The undersigned, being a security holder of [_______________________] (formerly
known as SRKP 25, Inc. and referred to herein as the “Company”) and receiving
his/her/its shares of Common Stock as an investor in the Company’s private
offering that closed on __________, 2010 (the “Private Offering”), hereby
delivers this Lock-up Agreement to the Company.


The undersigned recognizes that it is in the best financial interests of the
Company and of the undersigned, as a shareholder of the Company, that the
Company Common Stock received by the undersigned pursuant to the Private
Offering be subject to certain restrictions and hereby agrees as follows:


Other than as set forth below, the undersigned shall not: (a) sell, assign,
exchange, transfer, pledge, distribute or otherwise dispose of (i) any shares of
the Company Common Stock received by the undersigned in the Private Offering, or
(ii) any interest (including, without limitation, an option to buy or sell) in
any such shares of the Company Common Stock, in whole or in part, and no such
attempted transfer shall be treated as effective for any purpose; or (b) engage
in any transaction in respect to any shares of the Company Common Stock received
by the undersigned in the Private Offering or any interest therein, the intent
or effect of which is the effective economic disposition of such shares
(including, but not limited to, engaging in put, call, short-sale, straddle or
similar market transactions) (the foregoing restrictions are referred to herein
as “Lock-Up Restrictions”).


If the aggregate dollar amount of shares sold in the underwritten public
offering, including the dollar amount of shares sold in any over-allotment
options exercised in connection therewith (the “Public Offering”), that the
Company intends to conduct in connection with its application for listing or
quotation of the Company's Common Stock on either the New York Stock Exchange,
NYSE Amex, NASDAQ Global Market, NASDAQ Capital Market or the OTC Bulletin Board
(the “Listing”) is in an amount that is equal to or greater than $10 million,
the Lock-up Restrictions shall be released in full on the date that is six (6)
months from the date of such Listing (the “Listing Date”).


If the aggregate dollar amount of shares sold by the Company in the Public
Offering is less than $10 million, one-tenth (1/10) of the undersigned’s shares
of the Company’s Common Stock acquired in the Private Offering shall be released
from the Lock-Up Restrictions on the date that is ninety (90) days after the
Listing Date (the “Initial Release Date”), and the undersigned’s shares will
automatically be released from the Lock-Up Restrictions every thirty (30) days
after the Initial Release Date on a pro rata basis over the next nine (9)
months, until all of the shares are released from the Lock-Up Restrictions.


B-1

--------------------------------------------------------------------------------




There shall be no release from the Lock-Up Restrictions, in any event, until and
unless the undersigned provides written confirmation (the “Confirmation”) to
WestPark Capital, Inc. and the Company that he, she or it is and has at all
times been in compliance with the provisions of Section 2.20 of the Subscription
Agreement executed by the undersigned in connection with the Private
Offering,  it being understood and agreed that the failure to provide such
written confirmation shall be sufficient grounds to allow WestPark Capital, Inc.
to decline, in its sole discretion, to allow the automatic release of such
shares until the expiration in totality of the referenced Lock-Up Restrictions.


WestPark Capital, Inc., in its discretion, may release from the Lock-up
Restrictions some or all the undersigned’s shares of the Company’s Common Stock
earlier than the schedule set forth in this Lock-up Agreement.


The certificates evidencing the Company Common Stock received by the undersigned
in the Private Offering bear a legend as set forth below and such legend shall
remain during the term of this Lock-Up Agreement as set forth above:


THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO TRANSFER RESTRICTIONS
SET FORTH IN THAT CERTAIN LOCK-UP AGREEMENT BY AND BETWEEN THE COMPANY, A
DELAWARE CORPORATION, AND THE HOLDER HEREOF (THE “LOCK-UP AGREEMENT”), AND MAY
NOT BE SOLD, ASSIGNED, EXCHANGED, TRANSFERRED, ENCUMBERED, PLEDGED, DISTRIBUTED
OR OTHERWISE DISPOSED OF PRIOR TO THAT CERTAIN TIME PERIOD DETAILED IN THE
LOCK-UP AGREEMENT. THE ISSUER AGREES TO REMOVE THIS RESTRICTIVE LEGEND (AND ANY
STOP ORDER PLACED WITH THE TRANSFER AGENT) UPON THE EXPIRATION OF THE TIME
PERIOD SPECIFIED IN THE LOCK-UP AGREEMENT. A COPY OF THE LOCK-UP AGREEMENT IS
AVAILABLE FOR REVIEW AT THE PRINCIPAL EXECUTIVE OFFICE OF THE ISSUER.


[SIGNATURE ON NEXT PAGE]
 
B-2

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the undersigned has executed this Lock-Up Agreement as of
the date first written above.
 
_____________________________________________
Printed Name of Holder
 
Signature
_____________________________________                                                                         
 
By: __________________________________________
 
Title (if applicable): ______________________________

 

--------------------------------------------------------------------------------


 
ACKNOWLEDGMENT AND RECEIPT


The undersigned hereby acknowledges receipt of the Confidential Private
Placement Memorandum (the “PPM”) of SRKP 25, Inc. (the “Company”) dated April
27, 2010, relating to the offer and sale by the Company of shares of its Common
Stock (the “Shares”). As described in the PPM, the PPM updates and supplements
information set forth in the “Chinese Television Media and Advertisement
Company” (SRKP 25, Inc.) Executive Summary dated February 23, 2010.


The undersigned further acknowledges that the recitals in the Subscription
Agreement sent to the undersigned on March 12, 2010 (the “Subscription
Agreement”) has been changed to reflect that the Company entered into a Share
Exchange Agreement effective as of March 31, 2010 with CD Media (Holding) Co.,
Limited, a company incorporated in the British Virgin Islands (“CD Media BVI”),
Huizhou CD Media Co., Ltd., a company organized in the People’s Republic of
China and a wholly-owned subsidiary of CD Media BVI (“CD Media Huizhou”),
Beijing CD Media Advertisement Co., Ltd., a company organized in the People’s
Republic of China and controlled by CD Media Huizhou by contractual arrangements
(“CD Media Beijing,” and together with CD Media BVI, CD Media Huizhou, the “CD
Media Entities”) and each of the shareholders of CD Media BVI (the
“Shareholders”).  The undersigned further acknowledges that the Subscription
Agreement has been changed to reflect that the Company, the CD Media Entities
and the Shareholders entered into an Amended and Restated Share Exchange
Agreement dated as of April 23, 2010 and that the Company entered into an
Amended and Restated Share and Warrant Cancellation Agreement dated as of April
23, 2010 with its stockholders.


The undersigned further acknowledges that Item 3.3 Capitalization of the Company
in the Subscription Agreement has been changed to reflect that immediately after
the effective time of the Exchange (as defined in the PPM) and including the
shares of common stock issued in the Offering, assuming it is fully subscribed
at such effective time, and assuming the cancellation of the Maximum Cancelled
Shares and the Maximum Cancelled Warrants pursuant to the Amended and Restated
Share and Warrant Cancellation Agreement at the effective time (as such terms
are defined in the Amended and restated Share and Warrant Cancellation
Agreement), there will be outstanding 25,312,667 shares of common stock and
1,419,333 warrants to purchase shares of common stock outstanding.


The undersigned further acknowledges and agrees that this Acknowledgement and
Receipt confirms his, her or its investment as stated in his, her or its
respective Subscription Agreement.


[SIGNATURE ON NEXT PAGE]
 

--------------------------------------------------------------------------------


 
[SIGNATURE PAGE FOR ACKNOWLEDGMENT AND RECEIPT]


The undersigned has executed this Acknowledgement and Receipt on the date set
forth below.

 

 
(individual):


Signature:___________________________


By: ________________________________


Title: _______________________________


Dated: ______________________________




(corporation, partnership, trust or LLC):


Signature:___________________________


Name:______________________________


Dated:______________________________

 